UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7013


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LASALLE BOONE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:07-cr-00145-RBS-FBS-1; 2:12-cv-00054-RBS)


Submitted:   September 11, 2012       Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lasalle Boone, Appellant Pro Se.      Sherrie Scott Capotosto,
Assistant United States Attorney, Amy E. Cross, Andrew Murdock
Robbins, OFFICE OF THE UNITED STATES ATTORNEY, Elizabeth
Bartlett Fitzwater, Special Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Lasalle     Boone    seeks      to    appeal    the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion and its subsequent order denying his Fed. R. Civ. P.

59(e) motion seeking to alter or amend the judgment.                                The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability           will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                  When the district court denies relief

on    the        merits,      a     prisoner         satisfies        this     standard      by

demonstrating         that        reasonable         jurists    would       find     that    the

district         court’s     assessment       of      the    constitutional         claims    is

debatable        or   wrong.         Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,       and    that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Boone has not made the requisite showing.                               Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                 2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3